I do not think the Racing Commission has any discretion to refuse a permit if the application complies with the requirements of Section 2, Chapter 14832. The real discretion is vested by the Act in the people, as the permit is of no ultimate value unless approved by the people in an election. As to the corporate power of a non-profit corporation to operate a race track, I am not at all sure that this question is so clearly resolvable against the applicant as to authorize the Commission to refuse to grant the permit. The powers of the corporation cannot be questioned on collateral attack, but only by the State on direct attack. Hitchcock v. Mtg. Sec. Corpn.,95 Fla. 147, 116 So.2d 244. The Commission should issue the permit. If that part of the applicant's charter which gives it the power to conduct a racing plant is not authorized by the statute, this can be tested later by quo warranto. The action of the Circuit Judge in approving the charter under Section 6495 must be recognized and given full force and effect unless and until it is set aside in the due course of regular procedure. *Page 148